Citation Nr: 0717993	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  06-15 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. 1151 for 
residuals of a left eye cataract extraction, performed by VA.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1946 to November 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

In July 2006, the veteran was notified that the instant 
appeal has been advanced on the Board's docket for good cause 
shown.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 
C.F.R. § 20.900(c) (2006).

The veteran's claim was remanded by the Board for further 
development in July 2006.  The development has been completed 
and the veteran's claim is now ready for Board review.


FINDING OF FACT

The veteran's development of residuals of a left eye cataract 
extraction was not the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part, there was informed consent, and the 
residuals were reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of a left eye cataract 
extraction are not met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

Prior to the denial of his claim, the RO provided the veteran 
the required notice by means of a letter dated in May 2005. 
 The letter specifically informed him of the type of evidence 
needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
The veteran was requested to submit additional evidence to 
support his claim and provided authorization and consent 
forms so that any private medical evidence could be obtained.  
Hence he was on notice to provide any pertinent evidence in 
his possession to VA.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was sent a 
letter in March 2006 which informed the veteran of the 
information and evidence pertinent to disability ratings and 
effective dates, in compliance with Dingess.  Regardless, as 
explained below, the Board has determined that compensation 
under 38 U.S.C.A. § 1151 is not warranted.  Consequently, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
regarding whether the notification of the evidence pertinent 
to disability ratings or effective dates was proper.
  
The Board notes that the veteran's VA treatment and surgical 
records have been obtained.  Furthermore, a VA medical 
opinion has been obtained.  Additionally, the veteran 
submitted private medical evidence in support of his claim.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Law and Regulations:

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151.

A recently enacted VA final rule provided regulations, in 
essence, codifying the requirements for benefits under 38 
U.S.C.A. § 1151(a).  This change became effective September 
2, 2004. 69 Fed. Reg. 46426 (Aug. 3, 2004) (including the 
codification of 38 C.F.R. § 3.361 which applies to such 
claims filed on or after October 1, 1997, and revising 38 
C.F.R. § 3.358 to state that the section only applied to 
claims filed before October 1, 1997).  A review of the record 
reveals that the veteran submitted his 1151 claim in April 
2005.

Regulations now provide that benefits under 38 U.S.C.A. § 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training, 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.  It must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death and that 
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable heath care provider or that (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  To 
establish the proximate cause of an additional disability or 
death it must be shown that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination.  Whether 
the proximate cause of a veteran's additional disability or 
death was an event not foreseeable in each claim is to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  Id.

History and Analysis:

Based upon the evidence of record, the Board finds 
entitlement to compensation for residuals of a left eye 
cataract extraction surgery performed by VA on December 21, 
2004, is not warranted.

In the instant claim, the record shows that on December 21, 
2004 the veteran underwent a phacoemulsification with 
intraocular lens placement of the left eye at a VA facility.  
The surgical report notes that all the risks and benefits of 
the surgery were explained to the veteran prior to the 
procedure and that all questions were answered and consent 
was signed.

The veteran claims that as a result of the December 2004 
cataract surgery, he has glare problems which cause him a 
great deal of difficulty at night, particularly with night 
driving.  The veteran asserts that his current left eye 
problems occurred as a result of the VA surgery, and that the 
problems were due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar fault on the VA's part.  
The veteran maintains that since his left eye problem was 
caused by faulty VA treatment, he should be granted VA 
compensation benefits for his residuals of a left eye 
cataract extraction. 

None of the medical evidence of record, including the VA 
treatment records, a November 2005 VA medical opinion, and 
March 2005 and March 2006 statements from a private eye 
doctor, have indicated that there was any fault on the part 
of VA in its medical treatment of the veteran.  

The March 2005 letter from L.C.S., M.D., indicated that the 
veteran's left eye vision was overall very good and that his 
best corrected vision in the left eye was 20/30.  In his 
March 2006 letter, Dr. L.C.S. stated that he had performed 
cataract surgery on the veteran's right eye, and noted that 
the surgery had been challenging.  Dr. L.C.S. also noted that 
the iris defect in the veteran's left eye was apparently 
causing a great deal of glare problems.  Dr. L.C.S. further 
stated that the glare phenomenon might also be unrelated to 
the iris defect.  Dr. L.C.S. did not indicate in either 
letter that there was any carelessness, negligence, lack of 
proper skill, error in judgment, or any other fault in the 
performance of the December 2004 VA left eye surgery.

The veteran's VA surgical and postoperative records were 
reviewed by a VA physician in November 2005.  She noted that 
the veteran's December 2004 VA left eye surgery had been 
complicated by two issues.  These issues were a tear in the 
posterior capsule, requiring an anterior vitrectomy, and an 
iris splinter defect which was created by the instrument used 
to remove the cataract.  She noted that even considering the 
complications, the veteran had a very good recovery to 20/30 
vision.  She further stated that both the posterior capsule 
rupture and the iris defects were among the well known 
potential complications of cataract surgery.  She further 
stated that even the most skilled surgeons sometimes face 
such complications.  The VA physician was of the opinion that 
the veteran's intra-operative complications were handled 
appropriately.  

Accordingly, the probative medical evidence reveals that 
there was no carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing VA medical care.  While the veteran attributes 
his current left eye glare problems to faulty VA surgery, as 
a layperson he is not competent to render a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Not 
only is there no medical evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault with regards to the VA left eye 
surgery, but there is the November 2005 medical opinion 
indicating that there was no such fault in the performance of 
the VA surgery. 

Additionally, there is no evidence indicating that the 
residuals of the left eye surgery experienced by the veteran 
was an event which was not reasonably foreseeable.  As noted 
above, in November 2005 the VA physician specifically stated, 
in essence, that the left eye complications during the 
veteran's left eye surgery were a foreseeable consequence of 
the cataract surgery.  

The Board further notes that the record contains a consent 
form signed by the veteran on November 29, 2004 indicating 
that he understood the nature of the proposed procedure, 
attendant risks involved, and expected results of removal of 
cataract lens with placement of intraocular lens implant of 
the left eye.  A December 2004 attending note reveals that 
the veteran was to undergo a cataract extraction with 
intraocular lens implantation of the left eye.  The attending 
stated that the he discussed with the veteran the risks of 
the surgery including, but not limited to infection, 
bleeding, loss of vision, loss of eye, potential loss of 
life, macular edema, retinal detachment, corneal 
decompensation, capsular tear with retained lens fragment, 
the need for vitrectomy/lensectomy, and possible placement of 
ACIOL.  The attending stated that the veteran understood and 
accepted the risks and desired the surgery.  The veteran's 
representative has argued in a June 2007 informal hearing 
presentation that a December 21, 2004 consent form was not 
signed by the veteran and is therefore faulty.  The Board 
does not find this to be the case.  The December 21, 2004 
document is signed by the attending physician indicating that 
he discussed with the veteran the risks of the eye surgery 
prior to the operation.  This document is not a patient 
consent form.  As noted above the patient consent form was 
signed by the veteran in November 2004.  

Based on the above, the Board concludes that the 
preponderance of the evidence is 








	(CONTINUED ON NEXT PAGE)



against the veteran's claim and that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a left eye cataract extraction are not met.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a left eye cataract extraction is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


